   Case 2:19-cv-00146-MHT-JTA Document 33 Filed 03/31/21 Page 1 of 4




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ALICIA McDANIEL FORD,                )
                                     )
        Plaintiff,                   )
                                     )          CIVIL ACTION NO.
        v.                           )            2:19cv146-MHT
                                     )                 (WO)
PIKE ELECTRIC, LLC,                  )
                                     )
        Defendant.                   )

                             OPINION AND ORDER

    This       is   a   state-law    tort     action    arising    from    a

motorcycle crash suffered by plaintiff Alicia Ford at

an intersection where defendant Pike Electric, LLC, was

conducting repair work on a utility pole.                      Ford claims

that the company’s employees negligently or wantonly

left gravel in the road, leading to her crash.                           She

seeks        compensatory      and   punitive         damages    for     her

injuries       resulting      from   the    crash.       The    court    has

jurisdiction pursuant to 28 U.S.C. § 1332 (diversity).

    This        suit    is    now    before     the     court     on    Pike

Electric’s motion for summary judgment.                    “A party may

move for summary judgment, identifying each claim or
      Case 2:19-cv-00146-MHT-JTA Document 33 Filed 03/31/21 Page 2 of 4




defense--or the part of each claim or defense--on which

summary       judgment     is   sought.        The    court    shall   grant

summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”                         Fed. R.

Civ. P. 56(a).            To determine whether a genuine factual

dispute exists, the court must view the evidence in the

light most favorable to the non-moving party and draw

all reasonable inferences in favor of that party.                          See

Matsushita Elec. Indus. Co. Ltd. v. Zenith Radio Corp.,

475    U.S.        574,   587   (1986).         Summary        judgment    is

appropriate “[w]here the record taken as a whole could

not    lead    a    rational    trier     of   fact    to     find   for   the

non-moving party.”           Id.

      The crux of the dispute in this case is factual.

Pike Electric argues that it did not leave gravel in

the road, and it supplies deposition testimony of an

employee and other witnesses to support its position.

See, e.g., Motion for Summary Judgment (Doc. 23) at 4,


                                     2
      Case 2:19-cv-00146-MHT-JTA Document 33 Filed 03/31/21 Page 3 of 4




8.    Ford counters that Pike Electric did leave gravel

in the road, and she supplies witness affidavits and

deposition testimony supporting her allegation.                        See,

e.g., Response to Motion for Summary Judgment (Doc. 25)

at    2-4.       Both    sides    point    to    photographs      of      the

intersection, and they dispute which of the photographs

accurately depict the exact location of the accident.

See    Motion    for    Summary      Judgment    (Doc.     23)   at    6-8;

Response to Motion for Summary Judgment (Doc. 25) at

3-4, 11.

      In other words, there exists a genuine dispute as

to an issue of material fact.                Indeed, it appears the

central dispute in this case is one of material fact:

whether Pike Electric left gravel in the road at the

place    where    Ford’s     crash    occurred.        Pike   Electric’s

position in its motion for summary judgment amounts to

an argument that the court should set aside or not

credit Ford’s evidence on that issue.                 But a reasonable

trier of fact evaluating the totality of the evidence


                                      3
   Case 2:19-cv-00146-MHT-JTA Document 33 Filed 03/31/21 Page 4 of 4




could   find    for   either    party.       Summary     judgment      is

therefore      inappropriate,     and    Pike    Electric’s      motion

will be denied.

                                * * *

    Accordingly,      it   is    ORDERED     that    defendant     Pike

Electric, LLC’s motion for summary judgment (Doc. 23)

is denied.

    DONE, this the 31st day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  4
